71101: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








19-02636: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 71101


Short Caption:BOMBARDIER TRANSP. (HOLDINGS) USA INC. VS. NEVADA LABOR COMM'RCourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A698764Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:08/24/2016 / Shirinian, AraSP Status:Completed


Oral Argument:09/05/2018 at 10:30 AMOral Argument Location:Carson City


Submission Date:09/05/2018How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


AppellantBombardier Transportation (Holdings) USA, Inc.Gary C. Moss
							(Jackson Lewis P.C.)
						Paul T. Trimmer
							(Jackson Lewis P.C.)
						


RespondentClark CountyTimothy J. Baldwin
							(Clark County District Attorney/Civil Division)
						Mark J. Ricciardi
							(Fisher & Phillips LLP)
						E. Lee Thomson
							(Clark County District Attorney/Civil Division)
						Holly E. Walker
							(Fisher & Phillips LLP)
						


RespondentNevada Labor CommissionerMelissa L. Flatley
							(Attorney General/Carson City)
						Lawrence J. VanDyke
							(Attorney General/Carson City)
						Robert E. Werbicky
							(Attorney General/Las Vegas)
						


RespondentThe International Union of Elevator ConstructorsAndrew J. Kahn
							(McCracken, Stemerman & Holsberry)
						Richard G. McCracken
							(McCracken, Stemerman & Holsberry)
						





Docket Entries


DateTypeDescriptionPending?Document


08/23/2016Filing FeeFiling Fee Paid. $250.00 from Jackson Lewis P.C. Check no. 7691.


08/23/2016Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.)16-26307




08/23/2016Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed.16-26312




08/23/2016Notice/IncomingFiled Notice.  Initial Appearance Fee Disclosure.16-26316




08/24/2016Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Ara H. Shirinian.16-26444




09/09/2016Notice/IncomingFiled Notice of Appearance (Robert Werbicky as counsel for Respondent Nevada Labor Commission).16-27958




09/09/2016Notice/OutgoingIssued Notice to Provide Proof of Service on Settlement Judge (Notice of Appearance).16-27967




09/09/2016Notice/IncomingFiled Certificate of Service (Notice of Appearance Served on Settlement Judge).16-28042




09/12/2016Docketing StatementFiled Appellant's Docketing Statement.16-28299




09/13/2016Notice/IncomingFiled Certificate of Service. Appellants Exhibits 1.2.3. and.4 to Docketing Statement. (Amended Docketing Statement attached.)16-28363




09/15/2016Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for 10/14/16 @ 10:00 a.m.16-28666




11/07/2016Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter.16-34739




11/14/2016Settlement Order/ProceduralFiled Order: No Settlement/Briefing Reinstated. The parties were unable to agree to a settlement.  Appellant(s): 15 days transcript request; 90 days opening brief and appendix.16-35356




12/01/2016Transcript RequestFiled Certificate That No Transcript Is Being Requested.16-37180




02/10/2017MotionFiled Appellant's Unopposed Motion for Extension of Time to File Opening Brief and Appendix.17-04795




02/10/2017Notice/OutgoingIssued Notice Motion/Stipulation Approved. Opening Brief due: March 15, 2017.17-04811




03/10/2017MotionFiled Appellant's Second Unopposed Motion for Extension of Time to File Opening Brief and Appendix.17-08166




03/14/2017Order/ProceduralFiled Order Granting Motion. Opening Brief & Appendix due: April 14, 2017.17-08569




03/14/2017MotionFiled Respondent Nevada Labor Commissioner's Motion to Dismiss the Appeal and to Stay the Briefing Schedule.17-08573




03/21/2017Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Opposition to Respondent Nevada Labor Commissioner's Motion to Dismiss the Appeal and to Stay the Briefing Schedule due: April 6, 2017.17-09410




04/04/2017MotionFiled Appellant's Unopposed Motion for Extension of Time to File Opposition to Motion to Dismiss the Appeal and to Stay the Briefing Schedule17-11119




04/12/2017Order/ProceduralFiled Order.  Appellant's Opposition to Nevada Labor Commissioner's Motion to Dismiss due:  April 20, 2017.  Nevada Labor Commissioner shall have 15 days from service of the opposition to file and serve any reply. Briefing is suspended.17-12054




04/20/2017MotionFiled Appellant's Motion to Exceed Page Limits in its Opposition to Motion to Dismiss.17-13246




07/17/2017Order/ProceduralFiled Order Denying Motion to Dismiss.  We deny the Labor Commissioner's motion to dismiss and we reinstate the briefing schedule in this appeal.  Opening Brief and Appendix due:  30 days.  fn1[The clerk of this court shall file the opposition received on April 20, 2017, and the reply received on May 4, 2017.]17-23613




07/17/2017MotionFiled Appellant's Opposition to Motion to Dismiss the Appeal.17-23614




07/17/2017MotionFiled Respondent's Reply in Support of Motion to Dismiss the Appeal.17-23615




07/26/2017MotionFiled Appellant's Unopposed Motion for Extension of Time to File Opening Brief and Appendix.17-24840




08/01/2017Order/ProceduralFiled Order Granting Motion.  Opening Brief and Appendix due:  September 15, 2017.17-25504




09/11/2017MotionFiled Appellant's Unopposed Motion for Extension of Time to File Opening Brief and Appendix.17-30362




09/13/2017Order/ProceduralFiled Order Granting Motion.  Opening Brief and Appendix due:  October 13, 2017.17-30721




10/13/2017MotionFiled Appellant's Motion for Extension of Time to File Opening Brief and Appendix.17-34994




10/18/2017Order/ProceduralFiled Order.  Opening Brief and Appendix due:  November 3, 2017.17-35645




11/03/2017MotionFiled Appellant's Motion to Exceed Page Limit in its Opening Brief.17-37809




11/06/2017AppendixFiled Appendix to Opening Brief Vol. 1.17-38026




11/06/2017AppendixFiled Appendix to Opening Brief Vol. 2.17-38027




11/06/2017AppendixFiled Appendix to Opening Brief Vol. 3.17-38028




11/06/2017AppendixFiled Appendix to Opening Brief Vol. 4.17-38031




11/06/2017AppendixFiled Appendix to Opening Brief Vol. 5.17-38032




11/06/2017AppendixFiled Appendix to Opening Brief Vol. 6.17-38034




11/06/2017AppendixFiled Appendix to Opening Brief Vol. 7.17-38037




11/06/2017AppendixFiled Appendix to Opening Brief Vol. 8.17-38038




11/06/2017AppendixFiled Appendix to Opening Brief Vol. 9.17-38039




11/06/2017AppendixFiled Appendix to Opening Brief Vol. 10.17-38055




11/06/2017AppendixFiled Appendix to Opening Brief Vol. 11.17-38056




11/06/2017AppendixFiled Appendix to Opening Brief Vol. 12.17-38057




11/06/2017AppendixFiled Appendix to Opening Brief Vol. 13.17-38058




11/06/2017AppendixFiled Appendix to Opening Brief Vol. 14.17-38059




11/06/2017AppendixFiled Appendix to Opening Brief Vol. 15.17-38060




11/06/2017AppendixFiled Appendix to Opening Brief Vol. 16.17-38062




11/06/2017AppendixFiled Appendix to Opening Brief Vol. 17.17-38063




11/15/2017Order/ProceduralFiled Order Granting Motion in Part and Rejecting Brief.  Appellant is permitted to file an opening brief consisting of no more than 15,500 words.  We direct the clerk to reject the brief submitted via E-Flex on November 3, 2017.  Appellant's Compliant Opening Brief due:  15 days.17-39327




12/01/2017BriefFiled Appellant Bombardier Transportation (Holdings) USA, Inc.'s Opening Brief.17-41366




12/01/2017Notice/IncomingFiled Errata to Appellant Bombardier Transportation (Holdings) USA, Inc.'s Opening Brief17-41507




12/28/2017Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Nevada Labor Commissioner's Answering Brief due: January 16, 2018.17-44801




12/29/2017Order/Clerk'sFiled Order Granting Telephonic Extension.  Respondent The International Union of Elevator Constructors' Answering Brief due:  January 16, 2018.17-44867




01/03/2018Notice/IncomingFiled Notice of Appearance (Mark Ricciardi as counsel for Respondent, Clark County).18-00213




01/05/2018Order/Clerk'sFiled Order Granting Telephonic Extension.  Respondent Clark County's Answering Brief due:  January 16, 2018.18-00558




01/12/2018MotionFiled Nevada Labor Commissioner's Unopposed Motion for Extension of Time to File Answering Brief and Appendix.18-01842




01/16/2018BriefFiled Respondent International Union of Elevator Constructor's Answering Brief.18-02029




01/16/2018MotionFiled Respondent Clark County's Unopposed Motion for Extension of Time to File Answering Brief and Appendix.18-02032




01/29/2018Order/ProceduralFiled Order.  Respondents shall each have until February 15, 2018, to file and serve an answering brief.  Appellant shall have 30 days from service of the last-filed answering brief to file and serve a reply brief, if deemed necessary.18-03908




02/15/2018BriefFiled Respondent Nevada Labor Commissioner's Answering Brief.18-06206




02/15/2018BriefFiled  Respondent Clark County's Answering Brief.18-06385




02/15/2018AppendixFiled Respondent Clark County's Appendix.18-06386




03/15/2018Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's Reply Brief due: April 2, 2018.18-10365




04/03/2018BriefFiled Appellant's Reply Brief.18-12617




04/03/2018Case Status UpdateBriefing Completed/To Screening.


06/19/2018Order/Clerk'sFiled Order Re:  Scheduling of Oral Argument.  This matter will be scheduled for oral argument.18-23436




07/17/2018Notice/OutgoingIssued Notice Scheduling Oral Argument. Argument is scheduled for Wednesday, September 5, 2018, at 10:30 a.m. for 30 minutes in Carson City.18-27247




08/09/2018MotionFiled Respondent Clark County's Motion to Postpone Oral Argument.18-30533




08/09/2018Order/ProceduralFiled Order Denying Motion to Postpone Oral Argument.  Oral argument remains scheduled for September 5, 2018, at 10:30 a.m., in Carson City.18-30624




08/22/2018Notice/OutgoingIssued Oral Argument Reminder Notice.18-32679




08/27/2018Notice/IncomingFiled Notice of Appearance for Oral Argument (Holly E. Walker for Respondent Clark County).18-33461




09/05/2018Notice/IncomingFiled Amended Notice of Appearance for Oral Argument.18-34431




09/05/2018Case Status UpdateOral argument held this day. Case submitted for decision. Before the En Banc Court.


01/17/2019Order/ProceduralFiled Order of Assignment.  The Honorable Michael L. Douglas, Senior Justice, having previously participated in the above entitled matter, IT IS HEREBY ORDERED that the Honorable Michael L. Douglas, Senior Justice, is assigned to participate in the determination of this matter.  (SC)19-02635




01/17/2019Opinion/DispositionalFiled Authored Opinion. "Affirmed."  Before the Court En Banc. Author:  Hardesty, J., Majority:  Hardesty/Gibbons/Pickering/Parraguirre/Stiglich/Douglas.  fn1[The Honorable Elissa F. Cadish and the Honorable Abbi Silver did not participate in the decision of this matter.  The Honorable Michael L. Douglas, Senior Justice, was appointed by the court to participate in the decision of this matter.]  135 Nev. Adv. Opn. No. 3.  (SC)19-02636




02/11/2019RemittiturIssued Remittitur. (SC)19-06329




02/11/2019Case Status UpdateRemittitur Issued/Case Closed. (SC)


03/14/2019RemittiturFiled Remittitur. Received by District Court Clerk on February 23, 2019. (SC)19-06329





Combined Case View